 Case 1:20-cv-00489-JAW Document 3 Filed 12/31/20 Page 1 of 3                        PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE
                                  BANGOR DIVISION

WE THE PEOPLE PAC; STATE REPRESENTATIVE                     :
BILLY BOB FAULKINGHAM; LIBERTY INITIATIVE :
FUND AND NICHOLAS KOWALSKI,                                 :
                                                            :   CIVIL ACTION
Plaintiffs,                                                 :
                                                            :
        v.                                                  : DOCKRT NO. _______________
                                                            :
MATTHEW DUNLAP, in his official capacity as the             :
Secretary of State of Maine; and JULIE FLYNN, in her        :
official capacity as the Deputy Secretary of State of Maine :
for the Bureau of Corporations, Elections and               :
Commissioners,                                              :
                                                            :    Filed Electronically
Defendants.                                                 :


 PLAINTIFFS’ MOTION FOR EMERGENCY TEMPORARY RESTRAINING ORDER
                  AND/OR PRELIMINARY INJUNCTION
       Pursuant to Red. R. Civ. P. 65(a) and (b), Plaintiffs respectfully move this Honorable

Court for an emergency temporary restraining order and/or preliminary injunction temporarily

and/or preliminarily enjoining Defendants from enforcing:

       (1)     MRS Title 21-A, Chapter 11 Section 903-A, to the extent it requires that petitions

for a direct initiative or people’s veto may only be circulated by a registered voter of Maine; and,

       (2)     MRS Title 21-A, Chapter 11, Section 903-A, to the extent it requires that petitions

for a direct initiative or people’s veto may only be circulated by a resident of the State of Maine,

as applied to out-of-state circulators who first submit to the jurisdiction of the State of Maine for

any investigation and/or prosecution of alleged violations of Maine’s election code with respect

to Referendum and/or People’s Veto petitions filed with Defendants.




                                                  1
 Case 1:20-cv-00489-JAW Document 3 Filed 12/31/20 Page 2 of 3                   PageID #: 31




       The Court should grant the requested emergency temporary restraining order and/or

preliminary injunction for all the reasons set forth in the attached Memorandum of Law in

Support of Plaintiffs’ instant motion.

                                            Respectfully submitted,



Dated: December 31, 2020                    __/s/ Stephen C. Whiting____
                                            Stephen C. Whiting, Bar No. 559
                                            Counsel to Plaintiffs
                                            The Whiting Law Firm
                                            75 Pearl Street, Suite 207
                                            Portland, ME 04101
                                            (207) 780-0681
                                            steve@whitinglawfirm.com




                                               2
 Case 1:20-cv-00489-JAW Document 3 Filed 12/31/20 Page 3 of 3                      PageID #: 32




                                 CERTIFICATE OF SERVICE

       Plaintiffs, by and through their undersigned legal counsel, hereby certify that on this date,

a true and correct copy of the foregoing document was caused to be personally served upon all

Defendants at their place of business.

                                             Respectfully submitted,


Dated: December 31, 2020                     __/s/ Stephen C. Whiting____
                                             Stephen C. Whiting, Bar No. 559
                                             Counsel to Plaintiffs
                                             The Whiting Law Firm
                                             75 Pearl Street, Suite 207
                                             Portland, ME 04101
                                             (207) 780-0681
                                             steve@whitinglawfirm.com




                                                 3
